Name: Commission Regulation (EEC) No 144/92 of 22 January 1992 determining the extent to which applications lodged in January 1992 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 1 . 92 Official Journal of the European Communities No L 16/13 COMMISSION REGULATION (EEC) No 144/92 of 22 January 1992 determining the extent to which applications lodged in January 1992 for import licences for certain poultrymeat products can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 January to 29 February 1992 submitted pursuant to Regulation (EEC) No 3809/91 shall be met : (a) for 2,5231 % of the quantity applied for, in the case of products named against serial number 59.0020 in Regulation (EEC) No 3834/90 ; (b) for 32,8397 % of the quantity applied for, in the case of products named against serial number 59.0025 in Regulation (EEC) No 3834/90. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), extended by Regulation (EEC) No 3588/91 (2), Whereas Commission Regulation (EEC) No 3809/91 (3) set the quantity of poultrymeat that can be imported at a reduced levy for the period 1 January to 29 February 1992 ; Whereas Article 4 (5) of Regulation (EEC) No 3809/91 stipulates that the quantities applied for can be reduced ; whereas applications for import licences for duckmeat lodged pursuant to the said Regulation are for total quan ­ tities in excess of those available pursuant to Article 2 thereof ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage, Article 2 This Regulation shall enter into force on 23 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1992. For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 341 , 12. 12. 1991 , p. 6. (3) OJ No L 357, 28 . 12. 1991 , p. 48.